DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.

Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s reply filed 3/16/2022.
Claims 1-20 are pending.
Claims 1-7 are rejected under 35 U.S.C. 101.
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane et al. (US Patent Pub 2009/0171754).
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US Patent Pub 2009/0171754), in view of White et al. (US Patent Pub 2012/0158685).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the specification at para. 0016 states “aspects may take the form of … an entire software implementation.”  Additionally, para. 0051 describes processors can include “system virtualization units.”  For these reasons, the system of claims 1-7 is potentially interpreted as a system comprised of entirely software components.  System claims are categorized as machines, which requires hardware components.  Since the system of claims 1-7 is potentially interpreted as a system comprised of entirely software components, it cannot be categorized under the statutory category of a machine.  For at least these reasons, claims 1-7 are directed to non-statutory subject matter.
To expedite a complete examination of the instant application, the claims rejected under 35 U.S.C. 101 (nonstatutory) above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the rejection.
 
Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kane et al. (US Patent Pub 2009/0171754) (Kane).
In regards to claim 1, Kane discloses a system comprising:
a.	at least one processor (Kane at 0023); and
b.	memory storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations (Kane at para. 0054), the set of operations comprising:
i.	receiving, from a client device during a browsing session, a request for content, wherein the browsing session is associated with a first webpage, wherein the first webpage is associated with a first website (Kane at para. 0027)1;
ii.	determining that at least a subset of the requested content is provided on at least one of the first webpage of the first website or a second webpage of the first website (Kane at para. 0027)2;
iii.	generating, based on a domain associated with the request for content, a plurality of predicted search queries (Kane at paras. 0052, 0069)3;
iv.	removing at least one predicted search query from the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the subset of the requested content provided on the first website and is directed to a second website, and wherein selection of the at least one predicted search query would cause the browsing session to navigate away from the first website and to the second website (Kane at paras. 0047, 0052, 0060, 0068-69, 0095)4; and
v.	causing the one or more suggested search queries to be displayed by the first webpage of the first website.  Kane at paras. 0068-69.5
In regards to claim 2, Kane discloses the system of claim 1, wherein the first website is provided by a publisher (Kane at para. 0068)6, and wherein publisher information associated with the publisher comprises an index of webpages of the first website.  Kane at para. 0049.7
In regards to claim 3, Kane discloses the system of claim 1, wherein generating the plurality of predicted search queries comprises evaluating a model based on at least one of the domain and user information associated with the client device.  Kane at paras. 0042, 0068-9.8
In regards to claim 4, Kane discloses the system of claim 1, wherein the first webpage comprises a product listing, and wherein at least one of the plurality of predicted search queries relates to another product listing.  Kane at paras. 0052, 0068.9
In regards to claim 5, Kane discloses the system of claim 2, wherein the publisher information associated with the publisher comprises one or more product listings of the first website.  Kane at para. 0049.10
In regards to claim 6, Kane discloses the system of claim 2, wherein the first webpage comprises a product listing (Kane at para. 0052)11, wherein generating the plurality of predicted search queries comprises evaluating search index information comprising content relating to the product listing, and wherein the content provides at least one related product listing.  Kane at paras. 0033, 0042, 0049-50.12
In regards to claim 7, Kane discloses the system of claim 1, wherein the request is received from a widget on the client device.  Kane at para. 0014.13

In regards to claim 14, Kane discloses a method for suggested content generation, comprising:
a.	receiving, from a client device during a browsing session, a request for content, wherein the browsing session is associated with a first webpage, wherein the first webpage is associated with a first website that provides content (Kane at para. 0027)14;
b.	determining that at least a subset of the requested content is provided by at least one of the first webpage of the first website or a second webpage of the first website (Kane at para. 0027)15;
c.	generating, based on a domain associated with the request for content, a plurality of predicted search queries (Kane at paras. 0052, 0069)16;
d.	removing at least one predicted search query from the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the subset of the requested content provided on the first website and is directed to a second website, and wherein selection of the at least one predicted search query would cause the browsing session to navigate away from the first website and to the second website (Kane at paras. 0047, 0052, 0060, 0068-69, 0095)17; and
e.	causing the one or more suggested search queries to be displayed by the first webpage of the first website.  Kane at paras. 0068-69.18
In regards to claim 15, Kane discloses the method of claim 14, further comprising:  identifying information associated with the first website, wherein the information comprises an index of webpages of the first website.  Kane at para. 0049.19
In regards to claim 16, Kane discloses the method of claim 14, wherein generating the plurality of predicted search queries comprises evaluating a model based on at least one of the domain and user information associated with the client device.  Kane at paras. 0042, 0068-9.20
In regards to claim 17, Kane discloses the method of claim 14, wherein the first webpage comprises a product listing, and wherein at one of the plurality of predicted search queries relates to another product listing.  Kane at paras. 0052, 0068.21
In regards to claim 18, Kane discloses the method of claim 15, wherein the information comprises one or more product listings of the first website.  Kane at para. 0049.22
In regards to claim 19, Kane discloses the method of claim 18, wherein generating the plurality of predicted search queries comprises evaluating search index information comprising content relating to the product listing, and wherein the content identifies one or more related products.  Kane at paras. 0033, 0042, 0049-50.23
In regards to claim 20, Kane discloses the method of claim 14, wherein the request is received from a widget on the client device.  Kane at para. 0014.24

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kane et al. (US Patent Pub 2009/0171754) (Kane), in view of White et al. (US Patent Pub 2012/0158685) (White).
In regards to claim 8, Kane discloses a method for generating a model for suggested content generation, comprising:
a.	identifying query session information, wherein the query session information comprises a plurality of query series (Kane at paras. 0031, 0058)25
d.	generating, based on query session information, a suggested content generation model, wherein the suggested content generation model comprises one or more query pairs determined to be similar, and wherein each query pair comprises a first query and a second query, the second query predicted to by the next query after the first query during a browsing session of a user (Kane at paras. 0079-83)26;
e.	receiving, from a client device during a current browsing session, a new query, wherein the new query returns a first webpage, wherein the first webpage is associated with a first website that provides content (Kane at para. 0027)27; 
f.	determining that the new query is directed to at least a subset of the content provided by at least one of the first webpage of the first website or a second webpage of the first website (Kane at para. 0027)28;
g.	based on a domain associated with the request, using the suggested content generation model to generate a plurality of predicted search queries (Kane at paras. 0052, 0069)29;
h.	removing at least one predicted search query of the plurality of predicted search queries to form one or more suggested search queries, wherein the at least one predicted search query relates to the subset of the content provided by the first website and is directed to a second website, wherein selection of the at least one predicted search query would cause the current browsing session to navigate away from the first website and to the second website (Kane at paras. 0047, 0052, 0060, 0068-69, 0095)30; and
i.	causing the one or more suggested search queries to be displayed by the first webpage of the first website.  Kane at paras. 0068-69.31
Kane does not expressly disclose determining a label for each of the plurality of query series and filtering, based on the determined labels, social queries and query reformulations from the query session information to generate filtered query session information.  Kane does disclose recording and identifying event types, which include searches.  Kane at paras. 0090, 0104. 
White discloses a system and method for modeling intent and using activity based context to execute a query and predict future user actions to provide, for example, alternate query formulations (i.e., predicted queries).  White at paras. 0005, 0016.  White further discloses classifying queries and labeling them with a category.  White at paras. 0021, 0027.  The labeled queries are used to build models that are used for predictive performance.  White at paras. 0029-30.  The system further discloses when building more accurate models, outlier queries may be removed (i.e., filtering social queries and query reformulations from the query session information…).  For example, queries to a social network site where the user was briefly distracted can be removed.  White at para. 0054.
Kane and White are analogous art because they are both directed to the same field of endeavor of query prediction based on context and intent.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Kane by adding the features of determining a label for each of the plurality of query series and filtering, based on the determined labels, social queries and query reformulations from the query session information to generate filtered query session information, as disclosed by White.
The motivation for doing so would have been to build more accurate models and produce more accurate predictions.  White at paras. 0021, 0054.

In regards to claim 9, Kane in view of White discloses the method of claim 8, wherein determining the label associated with each of the plurality of the query series comprises using a categorizer to identify a category associated with each query series.  White at para. 0027.32
In regards to claim 10, Kane in view of White discloses the method of claim 9, wherein the suggested content generation model comprises query pairs each relating to the same identified category.  White at paras. 0027, 0054.33
In regards to claim 11, Kane in view of White discloses the method of claim 8, wherein filtering comprises identifying query reformulations based on one of keyword similarity and result set similarity.  White at para. 0054.34
In regards to claim 12, Kane in view of White discloses the method of claim 8, wherein the query session information is associated with a domain, and wherein the suggested content generation model is associated with the domain.  Kane at paras. 0068, 0080.35
In regards to claim 13, Kane in view of White discloses the method of claim 8, further comprising ranking the one or more query pairs of the suggested content generation model based on at least one of a similarity measure, a distance measure, and a count measure for each query pair.  Kane at paras. 0044, 0082.36 

Response to Arguments
Rejection of claims 1-20 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-20 under 35 U.S.C. 103, have been fully considered and they are persuasive.  
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely primarily on Kane, which discloses a widget system that allows providing recommended content to a user during a browsing session.  

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Linden et al. (US Patent Pub 2002/0198882) discloses a system and method for content personalization based on actions performed during a browsing session.
Szabo (US Patent 6,868,525) discloses a system and method for content suggestions.
Koppel et al. (US Patent 7,257,766) discloses a system and method for content suggestion with filtering steps for removing sites with low ratings.
Cowan et al. (US Patent Pub 2007/0208751) discloses a system and method for content personalization.
Chan et al. (US Patent 7,409,402) discloses a system and method for presenting ad content based on publisher labels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        

	


    
        
            
        
            
    

    
        1 User visits a website (i.e., first website) and requests a particular page for a particular product (i.e., receiving a request for content from a client during a browsing session associated with a first webpage).
        2 A particular product page is retrieved and returned to the user (i.e., determining that at least a subset of the requested content is provided on at least the first webpage of the first website).
        3 Recommendations for personalized or related items to the item on the webpage being viewed by the user (i.e., first webpage).  The recommendations (i.e., plurality of predicted search queries) include related items (i.e., based on a domain associated with the request for content) and each listed recommendation is a link to the related item.
        4 A member site (i.e., a retailer/merchant) can provide site preferences, which are reflected in how the widget on their site behaves.  The content provider that operates the widget is able to provide recommendations that contain external links (i.e., predicted search query that would cause the browsing session to navigate away from the first website to the second website) and internal links.  The widget content generation service can filter out items in accordance with preferences for the website.  Therefore, it is interpreted that external links are removed from the recommendations (i.e., removing at least one predicted search query…).
        5 Recommendations in accordance with member widget preferences, such as containing only intra-site related items, are displayed to the user.  
        6 A merchant is interpreted as a publisher because the merchant publishes the website.
        7 Catalog content comprises items of a member site (i.e., index of webpages of the first website) is interpreted as an index because each item has its own webpage for product details and the catalog is used to provide recommendations, which include links to the webpage for a product.  Therefore, the catalog is interpreted as an index of webpages.
        8 The recommended content is generated based on behavioral history and similarity/associations (i.e., a model) based on the domain of the item being viewed or user behavior (i.e., user information) or both.
        9 The website contains an item listing detail page (i.e., first webpage comprises a product listing) and the recommendations are for other related items (i.e., at least one predicted search query relates to another product listing).
        10 As previously discussed in FN7, the items (i.e., products) have corresponding product pages on the member website (i.e., first website).
        11 A detail page of an item (i.e., product listing webpage)
        12 The system reviews catalog contents for the member site (i.e., search index information) and its content association mappings to determine recommendations (i.e., predicted search queries) to provide about related product listings.
        13 The reference discussed widgets and how they provide recommended information.
        14 User visits a website (i.e., first website) and requests a particular page for a particular product (i.e., receiving a request for content from a client during a browsing session associated with a first webpage).
        15 A particular product page is retrieved and returned to the user (i.e., determining that at least a subset of the requested content is provided on at least the first webpage of the first website).
        16 Recommendations for personalized or related items to the item on the webpage being viewed by the user (i.e., first webpage).  The recommendations (i.e., plurality of predicted search queries) include related items (i.e., based on a domain associated with the request for content) and each listed recommendation is a link to the related item.
        17 A member site (i.e., a retailer/merchant) can provide site preferences, which are reflected in how the widget on their site behaves.  The content provider that operates the widget is able to provide recommendations that contain external links (i.e., predicted search query that would cause the browsing session to navigate away from the first website to the second website) and internal links.  The widget content generation service can filter out items in accordance with preferences for the website.  Therefore, it is interpreted that external links are removed from the recommendations (i.e., removing at least one predicted search query…).
        18 Recommendations in accordance with member widget preferences, such as containing only intra-site related items, are displayed to the user.  
        19 Catalog content comprises items of a member site (i.e., index of webpages of the first website) is interpreted as an index because each item has its own webpage for product details and the catalog is used to provide recommendations, which include links to the webpage for a product.  Therefore, the catalog is interpreted as an index of webpages.
        20 The recommended content is generated based on behavioral history and similarity/associations (i.e., a model) based on the domain of the item being viewed or user behavior (i.e., user information) or both.
        21 The website contains an item listing detail page (i.e., first webpage comprises a product listing) and the recommendations are for other related items (i.e., at least one predicted search query relates to another product listing).
        22 As previously discussed in FN7, the items (i.e., products) have corresponding product pages on the member website (i.e., first website).
        23 The system reviews catalog contents for the member site (i.e., search index information) and its content association mappings to determine recommendations (i.e., predicted search queries) to provide about related product listings.
        24 The reference discussed widgets and how they provide recommended information.
        25 User’s event history includes events such as search queries (i.e., query session information including a plurality of queries).
        26 Kane discloses generating associations between items, where items can be different combinations of things, such as keyword to product, or any combination of dataset (e.g., search to search).  The pair of items (i.e., query pair) are associated with each other and processed for co-occurrence frequency to determine an association score.  Pairs of items that meet a threshold score level are stored and later used to determine recommendations (i.e., predicted queries).
        27 User visits a website (i.e., first website) and requests a particular page for a particular product (i.e., receiving a new query for content from a client associated with a first webpage).
        28 A particular product page is retrieved and returned to the user (i.e., determining that at least a subset of the requested content is provided on at least the first webpage of the first website).
        29 Recommendations for personalized or related items to the item on the webpage being viewed by the user (i.e., first webpage).  The recommendations (i.e., plurality of predicted search queries) include related items (i.e., based on a domain associated with the request for content) and each listed recommendation is a link to the related item.  The association database (i.e., suggested content generation model) is used to determine recommendations (i.e., predicted search queries).
        30 A member site (i.e., a retailer/merchant) can provide site preferences, which are reflected in how the widget on their site behaves.  The content provider that operates the widget is able to provide recommendations that contain external links (i.e., predicted search query that would cause the browsing session to navigate away from the first website to the second website) and internal links.  The widget content generation service can filter out items in accordance with preferences for the website.  Therefore, it is interpreted that external links are removed from the recommendations (i.e., removing at least one predicted search query…).
        31 Recommendations in accordance with member widget preferences, such as containing only intra-site related items, are displayed to the user.  
        32 Queries are labeled according to categories.  
        33 Queries within the same category are used to generate/build the model in order to create more accurate models.
        34 White discusses building more accurate models and detecting overlap by computing measures such as similarity.
        35 Events can be limited to a particular member shite (i.e., search information associated with a domain) and the recommendations generated can also be limited to the same domain (i.e., suggested content generation model associated with the domain).
        36 Associations/similarities are calculated and association scores are ranked and only the top N are stored for use in the recommendation generation.